      Case 1:20-cv-00706-DLC Document 362 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------   X
                                        :
FEDERAL TRADE COMMISSION, STATE OF      :
NEW YORK, STATE OF CALIFORNIA, STATE    :
OF OHIO, COMMONWEALTH OF                :
PENNSYLVANIA, STATE OF ILLINOIS,        :
STATE OF NORTH CAROLINA, and            :
COMMONWEALTH OF VIRGINIA,               :
                                        :
                          Plaintiffs,   :
                                        :         20cv706 (DLC)
               -v-                      :
                                        :              ORDER
VYERA PHARMACEUTICALS, LLC, AND         :
PHOENIXUS AG, MARTIN SHKRELI,           :
individually, as an owner and former    :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,     :
LLC, and KEVIN MULLEADY,                :
individually, as an owner and former    :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,     :
LLC,                                    :
                                        :
                          Defendants.   :
                                        :
--------------------------------------- X

DENISE COTE, District Judge:

     On December 18, 2020, the plaintiffs requested that the

Court order defendant Vyera Pharmaceuticals, LLC (“Vyera”) to

submit certain board meeting minutes for in camera review.             On

December 22, defendant Vyera responded.        Having reviewed the

parties’ submissions, it is hereby

     ORDERED that the plaintiffs’ request is granted.          Vyera

shall provide the documents for in camera review by January 8,
     Case 1:20-cv-00706-DLC Document 362 Filed 12/23/20 Page 2 of 2




2021 by submitting them to this Court’s Chambers Inbox at

CoteNYSDChambers@nysd.uscourts.gov.

     IT IS FURTHER ORDERED that Vyera’s request that the in

camera review process be referred to a magistrate judge is

denied.

Dated:    New York, New York
          December 23, 2020


                                          _________________________
                                                 DENISE COTE
                                        United States District Judge




                                   2
